Title: To Thomas Jefferson from William C. C. Claiborne, 28 May 1807
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir 
                            
                            New Orleans May 28. 1807.
                        
                        I have been honored with the receipt of your letter of the 21. of March, inclosing a copy of an act of
                            Congress which authorizes the President to accept of such Company or Companies of Volunteers, not exceeding 30,000, as
                            shall make a tender of service.
                        The present state of things on the western side of the Mississippi, as far as I am advised, authorizes a hope
                            that no difficulty will shortly arise in that quarter; but nevertheless, the wise measures of
                            precaution adopted by our National Councils cannot fail to add to the permanent security of the Territories of the United
                            States, and I shall feel singularly happy to contribute to their execution.—with this view I have
                            addressed to the Officers commanding the several militia Corps in this Territory a letter of which the inclosure is a
                            copy, and shall take such other means as may be in my power to excite that degree of patriotism and military ardor which
                            the occasion is calculated to inspire.
                        I should have announced publicly in general orders the Act of Congress and the letter which you had done me
                            the honor to address me, and invited the whole militia of the Territory to prove themselves worthy the appellation of
                            Americans and to come forward in a Body with a tender of their services; but there are men in New Orleans whose primary
                            object seems to be to embarrass every measure of the Government, at least such as it is my duty to execute,—and really Sir
                            these men, from their Talents and address have acquired such influence that I thought it best to make my communications in
                            a more private manner, or otherwise the good Citizens of this Territory might not be left free to act for themselves.
                        How far the battalion of Orleans Volunteers may on the present occasion manifest that patriotic ardor which
                            has heretofore rendered them so respectable, I cannot undertake to say,—great exertion has been made to lessen their
                            confidence in me and to impress them with an opinion that they experienced injustice the last winter;—it has been said
                            that by placing that Corps temporarily under the command of General Wilkinson I had (cowardly) abandoned my authority and
                            proved myself unworthy of the command which the Constitution of the Territory had given me;—absurd as this idea is, it
                            nevertheless has been so artfully and vehemently pressed by the discontented party here, that it has evidently made an
                            impression to my injury;—it has also been stated over and over again that the times did not justify the measures of
                            precaution which were adopted, and that the late service required of the volunteers was more with a view to prevent a free
                            expression of their sentiments as related to the conduct of public agents, by subjecting the Battalion to martial Law,
                            than to oppose the Traitors.—this, and a thousand other suggestions have been made to disseminate distrust and discontent.—If therefore the offer of service from this Territory should not be as general as I could wish, I pray you not to
                            attribute it to a want of exertion on my part, to accomplish the object of the Government. 
                  I have the honor to be, Sir,
                            With sentiments of great respect, Your faithful friend!
                        
                            William C. C. Claiborne
                            
                        
                    